department of the treasury internal_revenue_service washington d c ol i tax_exempt_and_government_entities_division jan j att t ep ke uniform issue list xxxxxxkxxkxxkkxx xkxxxxxxxkxxaxkk xxxxxxxxxxxkx legend taxpayer a 0x0 oooooxxxxx ira b xxxxxxxxxxxxx bank c xxxxxxxxxxkxxk ira d xxxxxxxxxkxxkxk bank e xxkxkxkkkxxkkkkk amount xxxxxxxxxxxxx amount2 xxxxxxxxxxxxx dear xxxxxxxxxxxkxx this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover of amount within the day period prescribed by sec_408 was due to his temporary use of the funds as escrow for the purchase of a home for his daughter and the delay in the return of the funds from this account in april20 taxpayer a’s daughter was taxpayer a maintained ira b with bank c attempting to purchase a home that was in foreclosure part of the qualification to buy the home was having a substantial amount of funds on deposit at about this time taxpayer a had certificates of deposit totaling amount in ira b that were maturing taxpayer a received a distribution totaling amount from ira b and deposited amount in anon-ira escrow account with bank e taxpayer a intended to rollover amount upon the completed purchase of the home by his daughter because of the nature of the sale the funds were not returned to taxpayer a until july expiration of the 60-day period despite being after the 60-day period taxpayer a was able to deposit amount deficiency_notice from the service on the -_ distribution from ira b _ taxpayer a received a in ira d with bank e in june after the based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides in summary that the rollover rules of code sec_408 do not apply to inherited iras sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely roll over the distribution of amount from ira b or any portion thereof to an ira taxpayer a has stated that the amount distribution from ira b was used as escrow for the purchase of a home for his daughter and could not be returned to ira b within 60-days because the purchase of the house took longer than the 60-day rollover period causing the failure of taxpayer a to complete a rollover in essence taxpayer a made a short term_loan when he withdrew amount from ira b and while he had the intent at the time of withdrawal to redeposit amount into an ira prior to the expiration of the 60-day rollover period he assumed the risk that amount might not be returned to him timely therefore pursuant to sec_408 of the code the internal_revenue_service hereby declines to waive the 60-day rollover requirement with respect to the april distribution to taxpayer a of amount thus the contribution of amount which taxpayer a deposited back into an ira after the expiration of the 60-day period will not be considered a valid rollover because the 60-day requirement under sec_408 of the code with respect to such contribution was not satisfied no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact no xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 ‘ identification sincerely coltr a wether carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
